Order filed March 8, 2012.




                                             In The


                        Fourteenth Court of Appeals
                                         ____________

                                     NO. 14-11-00938-CV
                                       ____________

                              ADRIENNE GALLIEN, Appellant

                                                V.

  GOOSE CREEK CONSOLIDATED INDEPENDENT SCHOOL DISTRICT, Appellee


                           On Appeal from the 215th District Court
                                   Harris County, Texas
                             Trial Court Cause No. 2009-10149

                                          ORDER

       Appellant’s brief was due February 24, 2012. No brief or motion for extension of time
has been filed.
       Unless appellant submits a brief to the clerk of this court on or before April 5, 2012, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).


                                             PER CURIAM